634 So.2d 1157 (1994)
Charles Jerome THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 93-557.
District Court of Appeal of Florida, First District.
April 22, 1994.
Charles Jerome Thomas, appellant, pro se.
Robert A. Butterworth, Atty. Gen., and Joe S. Garwood, Asst. Atty. Gen., Tallahassee, for appellee.
BARFIELD, Judge.
Charles Jerome Thomas appeals the summary denial of his motion for post-conviction relief, which alleged ineffective assistance of counsel. We reverse.
The trial judge found that the defense attorney's actions or failure to act were "trial tactics" and denied the motion without an evidentiary hearing, citing Downs v. State, 453 So.2d 1102 (Fla. 1984), and Gonzalez v. State, 579 So.2d 145 (Fla. 3d DCA 1991). However, these cases involved trial court rulings after evidentiary hearings on allegations of ineffective assistance of trial counsel. A trial court's finding that some action or inaction by defense counsel was tactical is generally inappropriate without an evidentiary hearing. Gordon v. State, 608 So.2d 925 (Fla. 3d DCA 1992); Harley v. State, 594 So.2d 352 (Fla. 2d DCA 1992); Dauer v. State, 570 So.2d 314 (Fla. 2d DCA 1990).
The order is therefore REVERSED and the case is REMANDED to the trial court for an evidentiary hearing.
WOLF and BENTON, JJ., concur.